 
 
 
EXHIBIT 10.2.2


Execution Version




FIRST AMENDMENT TO DEFERRAL AGREEMENT
 
This FIRST AMENDMENT TO DEFERRAL AGREEMENT (this “Amendment”), dated as of July
17, 2009, is entered into by and among Barzel Finco Inc. (f/k/a Novamerican
Steel Finco Inc.) (the “Issuer”), Barzel Industries Inc. (f/k/a Symmetry
Holdings Inc.) (the “Parent”; and together with the Issuer and the other
subsidiaries of the Parent, the “Company”), JPMorgan Chase Bank, N.A. (“JPM”)
and CIBC World Markets Inc. (“CIBC”; and together with JPM, the “Noteholders”)
amends certain provisions of that certain Deferral Agreement, dated as of May
14, 2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Deferral Agreement”), among the Company, JPM and CIBC. Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Deferral Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Issuer and the Parent have requested that the undersigned
Noteholders agree to amend certain of the terms and provisions of the Deferral
Agreement, as specifically set forth in this Amendment; and
 
WHEREAS, the undersigned Noteholders agree to amend the Deferral Agreement on
the terms, subject to the conditions and in reliance on the representations set
forth herein.
 
NOW THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Amendment to the Deferral Agreement.
 
(a)           Section 1 of the Deferral Agreement is hereby amended by deleting
clause (d) of the definition of “Deferral Termination Event” in its entirety and
replacing it with the following
 
“(d) 5:00pm EDT on October 13, 2009.”
 
2.           Conditions Precedent. This Amendment shall become effective as of
the date first written above (the “Effective Date”) upon:
 
(a)           each of the parties hereto having executed and delivered a
counterpart to this Amendment;
 
(b)           the Company having paid all outstanding fees and expenses of the
Advisors;
 
(c)           the Issuer having delivered to the Advisors a certificate signed
by an officer of the Issuer certifying that, to the Company’s knowledge, no
additional Liens exist as of the Effective Date (other than those Liens existing
on February 27, 2009) to the extent such Liens apply to assets or property of
the Company with a fair market value equal to or greater than $500,000, other
than Ordinary Course Operating and Statutory Liens; and
 
(d)           delivery of such other information and documents as the
Noteholders or their counsel may reasonably request.
 
 


 
 

--------------------------------------------------------------------------------

 
 
3.           Continued Validity of Deferral Agreement and the Indenture. Except
for the amendment to the Deferral Agreement set forth in Section 1 hereof, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of any Noteholder under the
Deferral Agreement or the Indenture, nor alter, modify, amend or in any way
affect any of the rights, remedies, obligations or any covenants of the Issuer
or the Parent arising under the Deferral Agreement or the Indenture, all of
which are ratified and confirmed in all respects and shall continue in full
force and effect. Except as expressly set forth herein, no failure to exercise
nor any delay in exercising, on the part of the Issuer, the Noteholders or the
Trustee, of any right, remedy, power or privilege under the Indenture or
otherwise shall operate as a waiver thereof. No waiver shall be effective unless
in writing. The Issuer and the Noteholders hereby agree that, during the
pendency of this Agreement, all statutes of limitations and similar laws, rules
and equitable theories with respect to the time in which the Trustee or any
Noteholder, on the one hand, or the Issuer, on the other hand, may bring any
claim or action against the other shall be tolled and that the passage of such
time shall not otherwise operate to the detriment of the Issuer, the Trustee or
any Noteholder with respect to such right.
 
4.           Representations and Warranties. Each of the Issuer and the Parent
hereby represent and warrant to the Noteholders as follows:
 
(a)           Due Execution and Authorization; Legal, Valid and Binding
Obligation. This Amendment has been duly executed and delivered by each of the
Issuer and the Parent. The execution, delivery and performance by each of the
Issuer and the Parent of this Amendment is within such Person’s corporate (or
other organizational) powers and has been duly authorized by all necessary
action on its part. This Amendment, the Deferral Agreement as amended hereby and
the Indenture constitute the legal, valid and binding obligations of such
Person, enforceable against such Person in accordance with its terms, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(b)           No Violation; No Defaults; Consents and Approvals. The execution
and delivery by each of the Issuer and the Parent of this Amendment and the
performance by such Person of this Amendment and the Deferral Agreement as
amended hereby will not violate any (i) provision of the Issuer’s or the
Parent’s organizational documents, (ii) contractual restriction binding on the
Issuer or the Parent, or (iii) law or regulation binding on or affecting the
Issuer or the Parent, except, in the case of clauses (ii) and (iii), to the
extent such violation does not result in a Material Adverse Change.
 
(c)           No Default. Immediately prior to and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
 
(d)           Validity of Security Interests. The Security Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Notes Obligations as set forth in the Indenture.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
6.           Costs and Expenses. The Issuer agrees to pay on demand all costs
and expenses of the Noteholders and the Trustee in connection with the
preparation, execution and delivery of this Amendment, including the reasonable
fees, costs and expenses of the Advisors to the Noteholders with respect thereto
and of Pryor Cashman LLP as advisors to the Trustee with respect thereto.
 
7.           Headings. All headings in this Agreement are included only for
convenience and ease of reference and shall not be considered in the
construction and interpretation of any provision hereof.
 
8.           Binding Nature and Benefit. This Agreement shall be binding upon
and inure to the benefit of each party hereto and their respective successors
and assigns.
 
9.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier (or
electronic mail (in portable document format (pdf))) shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
10.           No Modifications. Except as expressly modified hereby, the terms
and conditions of the Deferral Agreement and the Indenture shall continue
unchanged and remain in full force and effect.
 






[Signature pages follow.]


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day first written above.



     
BARZEL INDUSTRIES INC.
               
By: 
/s/ Karen G. Narwold
       
Name:  Karen G. Narwold
Title     Vice President
                         
BARZEL FINCO INC.
               
By:
/s/ Karen G. Narwold
       
Name:  Karen G. Narwold
Title     Vice President
                         
JPMORGAN CHASE BANK, N.A.
               
By: 
/s/ Susan E. Atkins
       
Name:  Susan E. Atkins
Title     Managing Director
                         
CIBC WORLD MARKETS INC.
               
By: 
/s/ E.L. Gordon
       
Name:  E.L. Gordon
Title     Authorized  Signatory





Acknowledged:
 
THE BANK OF NEW YORK MELLON, AS TRUSTEE
         
By:
/s/ Christopher Greene
     
Name:  Christopher Greene
Title     Vice President
   







[Signature page to First Amendment to Deferral Agreement]
 


 
 

--------------------------------------------------------------------------------

 

